18/03/2819 15:23 9288842082 VSMS GREEN BAY PAGE @3/
— 43/83

  

U.S. Department of Justice

Chas

United States Marshals Service

DETAINER

AGAINST UNSENTENCED PRISONER
BASED ON FEDERAL ARREST WARRANT

United States Marshal

Eastern District of Wisconsin
(Disirfed)

125 § Jefferson St
Green Bay, WI $430!
414-758-8756

(Retin Address and Phone}
Please type or print neatly:

TO: Optagamie County Jail DATE: 10/09/2019
SUBJECT: Wayne L, Stilen

AKA:
popn/ssn: 79
REF. #
USMS #
” OR #: 19-CR176

 

 

 

 

Please accept this Deiainer against the above-named subject who ig an unsentenced prisoner currently in your custody.
The United States District Court for the Easrem District of Wisconsin has
issued an arrest warrnnt(s) charging the subject with the commission of the following offensc{s):

 

Conspiracy to Distribute Methamphetamine, Marijuana, and Herein
Possession ofa Firearm in Purtheranco of a Drug Trafficking Crime

 

 

 

Prior to the subject's release from your custody, please notify this office at once $0 that we may assume custody if
necessary. If the subject is ansferred from your custody to another detention facility, we request that you forward
our Detainer to gald facility at the time of transfer and advise this office as soon as possible.

The notice and spcedy trial requirements of the Interstate Agreement on Detainers Act do NOT apply to this
Detainer because the subject is not currently serving a sentence of imprisonment at the time the Detainer Is lodged.
IF THE SUBJECT IS SENTENCED WHILE THIS DETAINER IS IN EFFECT, PLEASE NOTIFY THIS
OFFICE AT ONCE.

Please acknowledge receipt of this Detainer, Please provide onc copy of this Detainer to the subject and FAX one
copy to this office at _ 920-884-2082 _ . ’

 

 

FAX Wa,
RECEIPT Very truly yours,
T. Conl
pate: \-F-1 4 US. ea

 

 

Signed: Zz
By: Requested by: Kyle Wendlandt DUSM

Tue: ODEYOH ONS FERS Avr

viz Gasg4:195¢1,90176-WCG Filed 10/10/19 Page 1of1 Document 29

 

 

 

Feom USM+I6A
Rev, NZS

c9SeZESOZE
